Detailed Action
This Office action responds to the communication filed 7/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underfill further located in the cavity as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  More specifically, “means for integrated device interconnection” recited in claim 17, line 5 is being interpreted under 112(f) based on information found in the specification, i.e. the interconnect integrated device (201) in [0035], [0060], and [00176]: “the means for integrated device interconnection may comprise a die substrate, at least one dielectric layer and a plurality of interconnects. The die substrate may include silicon, glass and/or quartz” [00176] and equivalents thereof.  “A minimum width for the plurality of interconnects of the interconnect integrated device may be in a range of approximately 2-5 micrometers (µm). A minimum spacing for the plurality of interconnects of the interconnect integrated device may be in a range of approximately 2-5 micrometers (µm). The means for integrated device interconnection may include a die that is free of a transistor coupled to a circuit” [00176].  “A front side of the interconnect integrated device 201 may face the front side of the first integrated device 204 and the front side of the second integrated device 206” [0035].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, 21, 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, “a second integrated device coupled” is unclear whether it is referring to the integrated device recited in line 6 or another integrated device. For the sake of compact prosecution, claim 15 is interpreted in the instant Office action as follows: “a second integrated device coupled” is referring to the integrated device recited in line 6 and is equivalent to “the second integrated device is coupled”. This interpretation is to be confirmed by applicant in next office action.
Regarding claims 4, 21, 31, “part per million” is unclear as to what the coefficient of thermal expansion (CTE) is.  For the sake of compact prosecution, claims 4, 21, 31 are interpreted in the instant Office action as follows: “part per million (ppm)” is interpreted as equivalent to “part per million per degrees Celsius (ppm/°C)”.  Applicant confirmed this interpretation in the communication filed 7/14/2022 and requested the rejection to be withdrawn or otherwise held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-11, 15, 17-18, 26, 28-29, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano (US 20060226527 A1, from IDS).
Regarding claim 1, Hatano discloses a package (Fig. 2) comprising: a substrate (7) comprising a cavity (see annotated Fig. 2 below) that extends through an entire thickness of the substrate; a first integrated device (2a) coupled to the substrate; a second integrated device (2b) coupled to the substrate; an interconnect integrated device (3 with 4) coupled to the first integrated device and the second integrated device, wherein the interconnect integrated device is located over the cavity of the substrate; and an underfill (14 with 15) located (i) between the first integrated device and the substrate, (ii) between the second integrated device and the substrate, (iii) between the interconnect integrated device and the first integrated device, and (iv) between the interconnect integrated device and the second integrated device.
Illustrated below is a marked and annotated figure of Fig. 2 of Hatano.

    PNG
    media_image1.png
    388
    690
    media_image1.png
    Greyscale

Regarding claim 2, Hatano discloses a package (Fig. 2), wherein the first integrated device, the second integrated device and the interconnect integrated device are configured to provide an electrical path for an electrical signal between the first integrated device and the second integrated device, that extends through the interconnect integrated device (through 4) and bypasses the substrate.
Regarding claim 6, Hatano discloses a package (Fig. 2), wherein the interconnect integrated device comprises a die substrate (3), at least one dielectric layer (“insulating layers” [0051]) and a plurality of interconnects (4).
Regarding claim 7, Hatano discloses a package (Fig. 2), wherein the die substrate includes silicon, glass and/or quartz (silicon, [0051]).
Regarding claim 9, Hatano discloses a package (Fig. 2), wherein the interconnect integrated device includes a die that is free of a transistor coupled to a circuit (illustrated free of transistors, described without transistors [0051]).
Regarding claim 10, Hatano describes a package (Fig. 2), wherein the interconnect integrated device is located at least partially in the cavity of the substrate.
Regarding claim 11, Hatano describes a package (Fig. 2), wherein the underfill is further located over the first integrated device and the second integrated device.
Regarding claim 15 as noted in the 112(b) rejection, Hatano discloses a package (Fig. 2), wherein the interconnect integrated device is coupled to the first integrated device through a first plurality of solder interconnects (9 between 2a and 3) and a first plurality of pillar interconnects (5 between 2a and 3) such that the first plurality of solder interconnects are coupled to the first integrated device and the first plurality of pillar interconnects, wherein the interconnect integrated device is coupled to the second integrated device through a second plurality of solder interconnects (9 between 2b and 3) and a second plurality of pillar interconnects (5 between 2b and 3) such that the second plurality of solder interconnects are coupled to the second integrated device and the second plurality of pillar interconnects, wherein the first integrated device is coupled to the substrate through a third plurality of pillar interconnects (13 on left) and a third plurality of solder interconnects (12 on left) such that the third plurality of solder interconnects are coupled to the substrate and the third plurality of pillar interconnects, and the second integrated device is coupled to the substrate through a fourth plurality of pillar interconnects (13 on right) and a fourth plurality of solder interconnects (12 on right) such that the fourth plurality of solder interconnects are coupled to the substrate and the fourth plurality of pillar interconnects.
Regarding independent claim 17, Hatano discloses an apparatus (Fig. 2) comprising: a substrate (7) comprising a cavity (see annotated Fig. 2 above) through an entire thickness of the substrate; a first integrated device (2a) coupled to the substrate; a second integrated device (2b) coupled to the substrate; means for integrated device interconnection (3 with 4) coupled to the first integrated device and the second integrated device, wherein the means for integrated device interconnection is located over the cavity of the substrate; and an underfill (14 with 15) located (i) between the first integrated device and the substrate, (ii) between the second integrated device and the substrate, (iii) between the means for integrated device interconnection and the first integrated device, and (iv) between the means for integrated device interconnection and the second integrated device.
Regarding claim 18, Hatano discloses an apparatus (Fig. 2), wherein the first integrated device, the second integrated device and the means for integrated device interconnection are configured to provide an electrical path for an electrical signal between the first integrated device and the second integrated device, that extends through the means for integrated device interconnection (through 4) and bypasses the substrate.
Regarding claim 26, Hatano discloses an apparatus (Fig. 2), wherein the means for integrated device interconnection includes a die that is free of a transistor coupled to a circuit (illustrated free of transistors, described without transistors [0051]), and wherein a front side of the means for integrated device interconnection (side with 4) faces the first integrated device and the second integrated device.
Regarding independent claim 28, Hatano discloses a method for fabricating a package (Fig. 2), comprising: providing a substrate (7) comprising a cavity (see annotated Fig. 2 above) that extends through an entire thickness of the substrate; coupling a first integrated device (2a) to the substrate; coupling a second integrated device (2b) to the substrate; coupling an interconnect integrated device (3 with 4) to the first integrated device and the second integrated device, wherein the interconnect integrated device is located over the cavity of the substrate; and forming an underfill (14 with 15) (i) between the first integrated device and the substrate, (ii) between the second integrated device and the substrate, (iii) between the interconnect integrated device and the first integrated device, and (iv) between the interconnect integrated device and the second integrated device.
Regarding claim 29, Hatano discloses a method (Fig. 2), wherein the first integrated device, the second integrated device and the interconnect integrated device are configured to provide an electrical path for an electrical signal between the first integrated device and the second integrated device, that extends through the interconnect integrated device (through 4) and bypasses the substrate.
Regarding claim 33, Hatano discloses a method (Fig. 2), wherein the interconnect integrated device comprises a die substrate (3), at least one dielectric layer (“insulating layers” [0051]) and a plurality of interconnects (4).
Regarding claim 34, Hatano discloses a method (Fig. 2), wherein the interconnect integrated device includes a die that is free of a transistor coupled to a circuit (illustrated free of transistors, described without transistors [0051]).
Claims 1, 8, 13, 16-17, 19, 23-25, 28, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20180040548 A1).
Regarding claim 1, Kim discloses a package (Fig. 1B) comprising: a substrate (25) comprising a cavity (portion of 25 filled with 48) that extends through an entire thickness of the substrate; a first integrated device (30 on left) coupled to the substrate; a second integrated device (30 on right) coupled to the substrate; an interconnect integrated device (40) coupled to the first integrated device and the second integrated device, wherein the interconnect integrated device is located over the cavity of the substrate; and an underfill (38a) located (i) between the first integrated device and the substrate, (ii) between the second integrated device and the substrate, (iii) between the interconnect integrated device and the first integrated device, and (iv) between the interconnect integrated device and the second integrated device.
Illustrated below is Fig. 1B of Kim.

    PNG
    media_image2.png
    429
    583
    media_image2.png
    Greyscale

Regarding claim 8, Kim discloses a package, wherein a minimum width for the plurality of interconnects of the interconnect integrated device is in a range of approximately 2-5 micrometers (µm), and wherein a minimum spacing for the plurality of interconnects of the interconnect integrated device is in a range of approximately 2-5 micrometers (µm) (“line and space specifications”, “half-pitch” [0039]).
Regarding claim 13, Kim discloses a package (Fig. 1B), further comprising an encapsulation layer (38b) located over the substrate.
Regarding claim 16, Kim discloses a package (Fig. 1B), wherein the underfill comprises a capillary underfill and/or a mold underfill (capillary, [0046]).
Regarding independent claim 17, Kim discloses an apparatus (Fig. 1B) comprising: a substrate (25) comprising a cavity (portion of 25 filled with 48) through an entire thickness of the substrate; a first integrated device (30 on left) coupled to the substrate; a second integrated device (30 on right) coupled to the substrate; means for integrated device interconnection (40) coupled to the first integrated device and the second integrated device, wherein the means for integrated device interconnection is located over the cavity of the substrate; and an underfill (38a) located (i) between the first integrated device and the substrate, (ii) between the second integrated device and the substrate, (iii) between the means for integrated device interconnection and the first integrated device, and (iv) between the means for integrated device interconnection and the second integrated device.
Regarding claim 19, Kim discloses an apparatus (Fig. 1B), wherein the underfill comprises a capillary underfill and/or a mold underfill (capillary, [0046]).
Regarding claim 23, Kim discloses an apparatus (Fig. 1B), wherein the means for integrated device interconnection comprises a die substrate (BD’), at least one dielectric layer (PL) and a plurality of interconnects (46), and wherein a front side of the means for integrated device interconnection (side with PL) faces the first integrated device and the second integrated device.
Regarding claim 24, Kim discloses an apparatus (Fig. 1B), wherein the die substrate includes silicon, glass and/or quartz (silicon [0035]).
Regarding claim 25, Kim discloses an apparatus (Fig. 1B), wherein a minimum width for the plurality of interconnects of the means for integrated device interconnection is in a range of approximately 2-5 micrometers (µm), and wherein a minimum spacing for the plurality of interconnects of the means for integrated device interconnection is in a range of approximately 2-5 micrometers (µm) (“line and space specifications”, “half-pitch” [0039]).
Regarding independent claim 28, Kim discloses a method for fabricating a package (Fig. 1B), comprising: providing a substrate (25) comprising a cavity (portion of 25 filled with 48) that extends through an entire thickness of the substrate; coupling a first integrated device (30 on left) to the substrate; coupling a second integrated device (30 on right) to the substrate; coupling an interconnect integrated device (40) to the first integrated device and the second integrated device, wherein the interconnect integrated device is located over the cavity of the substrate; and forming an underfill (38a) (i) between the first integrated device and the substrate, (ii) between the second integrated device and the substrate, (iii) between the interconnect integrated device and the first integrated device, and (iv) between the interconnect integrated device and the second integrated device.
Regarding claim 35, Kim discloses a method (Fig. 1B), wherein the underfill comprises a capillary underfill and/or a mold underfill (capillary, [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 20-22, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano as applied to claims 1, 17, or 28 above, and further in view of Wilson (US 20110122590 A1).
Regarding claims 3-5, Hatano discloses a package (Fig. 2), with an underfill.
Hatano fails to expressly teach the underfill comprises a viscosity of approximately 10-30 pascal second (Pa - s), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C), a filler that represents approximately 50-90 percent of the weight of the underfill.
Wilson discloses an underfill in the same field of endeavor (11, Fig. 1), wherein the underfill comprises a viscosity of approximately 10-30 pascal second (Pa - s) (“0.005-100”, [0051]), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C) (“less than 30”, [0052]), a filler that represents approximately 50-90 percent of the weight of the underfill (“0-99”, [0050]).
One of ordinary skill in the art could have substituted the underfill of Wilson in place of the comparable known underfill of Hatano, and the results would have been predictable, because the underfill (of both Hatano and Wilson) would have functioned the same as before to fill gaps between electronic components.  Therefore, having an underfill comprising a viscosity of approximately 10-30 pascal second (Pa - s), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C), and a filler that represents approximately 50-90 percent of the weight of the underfill would have been obvious because this known underfill would have obtained predictable results.
Regarding claims 20-22, Hatano discloses a package (Fig. 2), with an underfill.
Hatano fails to expressly teach the underfill comprises a viscosity of approximately 10-30 pascal second (Pa - s), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C), a filler that represents approximately 50-90 percent of the weight of the underfill.
Wilson discloses an underfill in the same field of endeavor (11, Fig. 1), wherein the underfill comprises a viscosity of approximately 10-30 pascal second (Pa - s) (“0.005-100”, [0051]), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C) (“less than 30”, [0052]), a filler that represents approximately 50-90 percent of the weight of the underfill (“0-99”, [0050]).
One of ordinary skill in the art could have substituted the underfill of Wilson in place of the comparable known underfill of Hatano, and the results would have been predictable, because the underfill (of both Hatano and Wilson) would have functioned the same as before to fill gaps between electronic components.  Therefore, having an underfill comprising a viscosity of approximately 10-30 pascal second (Pa - s), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C), and a filler that represents approximately 50-90 percent of the weight of the underfill would have been obvious because this known underfill would have obtained predictable results.
Regarding claims 30-32, Hatano discloses a package (Fig. 2), with an underfill.
Hatano fails to expressly teach the underfill comprises a viscosity of approximately 10-30 pascal second (Pa - s), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C), a filler that represents approximately 50-90 percent of the weight of the underfill.
Wilson discloses an underfill in the same field of endeavor (11, Fig. 1), wherein the underfill comprises a viscosity of approximately 10-30 pascal second (Pa - s) (“0.005-100”, [0051]), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C) (“less than 30”, [0052]), a filler that represents approximately 50-90 percent of the weight of the underfill (“0-99”, [0050]).
One of ordinary skill in the art could have substituted the underfill of Wilson in place of the comparable known underfill of Hatano, and the results would have been predictable, because the underfill (of both Hatano and Wilson) would have functioned the same as before to fill gaps between electronic components.  Therefore, having an underfill comprising a viscosity of approximately 10-30 pascal second (Pa - s), a coefficient of thermal expansion (CTE) of approximately 10-15 part per million per degrees Celsius (ppm/°C), and a filler that represents approximately 50-90 percent of the weight of the underfill would have been obvious because this known underfill would have obtained predictable results.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano as applied to claim 17 above, and further in view of Sikka (US 20190295952 A1).
Regarding claim 27, Hatano discloses an apparatus (Fig. 2), however, fails to teach the apparatus includes a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.  More specifically, Hatano is silent with respect to intended use.
Sikka discloses an apparatus in the same field of endeavor (Fig. 4) wherein the apparatus includes a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (“communications devices”, [0030]).
One of ordinary skill in the art at the time of filing could have configured the apparatus of Hatano to include a device as claimed based on Sikka’s teachings of an apparatus including a device, and in combination, each element merely performs the same function as it does separately.  For example, the apparatus of both Hatano and Sikka function as a semiconductor package.  One of ordinary skill in the art would have had predictable results because the apparatus both perform the same function.  Configuring the apparatus of Hatano to include the device of Sikka would arrive at the claimed apparatus.  The motivation to do so would be to have a compact device with different functions (Hatano, [0003]).  Therefore, it would have been obvious to have the claimed apparatus because it would provide a compact device with different functions.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 12 is the inclusion of the limitation wherein the underfill is further located in the cavity of the substrate in combination with the other limitations of the claim.  Prior art of record fails to teach or render obvious the claimed underfill and  cavity configuration in combination with all other limitations in claim 1.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 9-13) that Sikka, Rubin, and Wilson do not teach, suggest, or render obvious at least, for example, the feature of “a cavity that extends through an entire thickness of the substrate” recited in amended claim 1.  Applicant makes similar arguments for claims 17 and 28 with respect to the cavity.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 17, and 28 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/WILLIAM H ANDERSON/Examiner, Art Unit 2817